         Case 1:20-cv-00335-PAE-SLC Document 33 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CEDRIC BISHOP,

                               Plaintiff,

         -v-
                                                         CIVIL ACTION NO.: 20 Civ. 335 (PAE) (SLC)
BATTERY BBQ LLC,
                                                                           ORDER
                               Defendant.


SARAH L. CAVE, United States Magistrate Judge.


         Under the Case Management Plan & Scheduling Order, the parties were directed to file a

joint letter by February 25, 2021 certifying that expert discovery was complete and stating which

dispositive motions, if any, each party intended to file. (ECF No. 27 at 4). The parties did not do

so.

         Accordingly, by Monday, August 9, 2021, the parties shall file a joint status report.

Dated:           New York, New York
                 August 2, 2021

                                                      SO ORDERED.



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
